Case: 22-10439         Document: 00516578433             Page: 1      Date Filed: 12/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-10439
                                     Summary Calendar                                  FILED
                                                                               December 14, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Ivan Valentin Lomas Navarro,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:20-CR-413-8


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ivan Valentin Lomas Navarro
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Lomas Navarro has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10439    Document: 00516578433          Page: 2   Date Filed: 12/14/2022




                                  No. 22-10439


   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2